Citation Nr: 1227633	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating, in excess of 40 percent, for service-connected degenerative disc disease, lumbar spine with sacroiliac strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from February 1951 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that rating decision, the Veteran was granted an increased rating to 20 percent for service-connected degenerative disc disease, lumbar spine with sacroiliac strain, effective from January 22, 2007.  Subsequently, in an April 2009 rating decision, the Veteran was again granted an increased rating to 40 percent for service-connected degenerative disc disease, lumbar spine with sacroiliac strain, effective from January 22, 2007.  

Because less than the maximum available benefit for a schedular rating was awarded, the aforementioned issue of an increased evaluation for service-connected degenerative disc disease, lumbar spine with sacroiliac strain, is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 40 percent, for service-connected degenerative disc disease, lumbar spine with sacroiliac strain.

The Veteran is currently service-connected for degenerative disc disease, lumbar spine with sacroiliac strain, currently evaluated as 40 percent disabling under the current Formula for Rating Diseases and Injuries of the Spine.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

The Veteran was afforded VA examinations in March 2007 and March 2009.  The March 2007 VA examination noted that the Veteran experienced constant daily pain in the low back, including stiffness, at a level of 7-8/10.  The pain occasionally radiated down to the gluteal area on the right side.  The Veteran noted the radiating pain was severe and sharp in nature.  The Veteran stated that he did not really have flare-ups, and there was no limitation of motion when he had a flare-up because he could not do much of anything when one did occur.  The Veteran reported that he wore a back brace and used a walker and a wheelchair.  The Veteran stated that he had back pain that could be incapacitating.  The Veteran lived alone at the time and while he could not drive, and had help cooking and cleaning, he was able to do his own toileting and bathing.  Upon examination it was noted that Veteran had spasms of the lumbar spine with severe pain on palpation.  The Veteran exhibited forward flexion to 40 degrees and extension was not possible due to pain.  Right lateral flexion was not possible and left lateral flexion was limited to 5 degrees.  Right and left lateral rotation was not possible because of pain.  The examiner noted that the Veteran had painful movement with spasm, tenderness, and guarding.  Neurological testing revealed lower extremity strength of 4/5 distally bilaterally in all major muscle groups.  The Veteran exhibited decreased sensation to pinprick, vibratory and proprioception in his lower extremities up to the level of the knee joint.  Bilateral knee reflexes were 1+.  Ankle reflexes could not be elicited.  Plantar reflexes were downgoing.  The Veteran demonstrated a severely limited gait with ataxia.  Indeed the Veteran could only walk a few steps without his walker.  Finally it was noted the Veteran did not have any rectal or bladder loss as a result of his back pain.  X-rays taken in conjunction with the examination revealed prominent degenerative bone and disc changes throughout the lumbar spine with degenerative stenosis of the spinal canal.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with spinal stenosis.  

The March 2007 VA examination did not provide repetitive testing with regard to range of motion and as such the Veteran was afforded another VA examination in March 2009.  The March 2009 VA examination noted that since the March 2007 VA examination the Veteran's condition had worsened.  The Veteran stated that he had epidural and steroid injections which had not helped his chronic back pain.  The Veteran also reported neck surgery in February of 2008 and stated that surgery on his lumbar spine was not possible at that time due to the severity of the degeneration.  It was noted the Veteran lived alone but had help with housework, chores, and cooking.  The Veteran stated that he experienced daily, constant, sharp, and dull pain in his low back at a level of 9/10.  The Veteran also stated that his pain did not radiate into his arms or his legs and that he experienced no tingling, weakness, or numbness in his back at any time.  The Veteran further stated that his low back condition flared up when bending, lifting, or walking, and because of weather, and overuse.  The flare-ups were stated to cause pain at a level of "11"/10 and last from 2-3 hours to 2-3 days and could occur on a daily basis.  Furthermore, the Veteran reported that after repetitive use and during flare-ups his range of motion was additionally more severely limited by pain, weakness, incoordination, and fatiguability, with pain having the major functional impact.  The examiner noted that there were no objective findings during the examination of additional limitation of movement following brief repetitive use testing with three repetitions.  The Veteran stated that he had not had any incapacitating episodes over the last 12 months.  The Veteran's back condition did affect the Veteran's ability to walk and stand in that he could only walk a few feet and stand for only a few minutes.  The Veteran reported using a walker.  The Veteran was currently retired, but reported that his low back condition affected his daily and recreational activities.  Upon examination it was noted that the Veteran's posture was abnormally hunched forward at 20 degrees.  The Veteran's gait was wide-based, antalgic, and unsteady with a shortened stance phase on the right.  The Veteran was unable to rise on his toes, on his heels, or from a squat position due to unsteadiness.  The Veteran was also unable to tandem walk due to unsteadiness.  Romberg test was positive for instability while standing with his feet together and his eyes closed.  The Veteran exhibited diffuse tenderness to palpation over the lower lumbar spine, right and left sacroiliac joints, right and left sciatic notches, and adjacent right and left paraspinal muscles.  There was palpable spasm.  With regard to range of motion, the Veteran exhibited forward flexion to 10 degrees with pain beginning at 10 degrees.  The Veteran was unable to perform extension due to stenosis and pain.  Veteran was unable to perform right and left lateral flexion and right and left lateral rotation due to severe pain and stenosis.  The Veteran complained of pain with all these movements and repetitive use with three repetitions showed no change.  However, it was noted that during a flare-up the Veteran's forward flexion would be reduced to 0 degrees.  Neurological testing indicated that deep tendon reflexes were difficult to elicit bilaterally at the patellar and Achilles tendons.  Straight leg raising test was positive on the left with pain radiating down the left leg.  Strength was 3/5 in bilateral lower extremities and sensation was intact to light touch bilaterally in the lower extremities.  Finally the Veteran denied any bladder or bowel problems.  The examiner reviewed the x-rays taken with previous examination.  The Veteran was diagnosed with chronic low back strain, degenerative disc disease of the lumbar spine, and spinal stenosis.  

In consideration of the above, the Board finds that additional information is required in order to render a decision, specifically an addendum VA opinion from the March 2009 VA examiner.  

Initially, the Board notes that while the Veteran was not diagnosed with any neurological disorder, as noted above, both the March 2007 and March 2009 VA examinations show what appear to be neurological abnormalities of the bilateral lower extremities.  In this regard the March 2007 VA examination report noted decreased strength, decreased sensation to pinprick, vibratory, and proprioception in the lower extremities.  Reflexes in the knee were reduced and there were no reflexes in the ankles.  The March 2009 VA examination report noted that the Veteran exhibited a positive straight leg raising on the left with pain radiating down his left, decreased strength in both lower extremities, and some issues with deep tendon reflexes.  Neither VA examiner attributed these issues to the Veteran's lumbar spine condition, indeed there was no indication at all as to the cause of the Veteran's neurological problems.  The Board notes that Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve including mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the sciatic nerve, and moderately severe incomplete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Given the noted neurological issues, the Board finds that an addendum opinion is warranted to determine whether the Veteran has any neurological symptomatology of the lower extremities that is related to his lumbar spine condition, thus, potentially warranting separate evaluations from the orthopedic manifestations of the Veteran's low back disability.  

Additionally, noting the Veteran's extremely limited range of motion, an opinion is requested with regard to whether the Veteran's symptomatology is analogous to unfavorable ankylosis.  In this regard the Board notes that Veteran's posture was described as abnormally hunched forward at 20 degrees and that the Veteran exhibited forward flexion to only 10 degrees with pain beginning at 10 degrees.  Additionally, the Veteran was unable to perform extension, right and left lateral flexion, and right and left lateral rotation due to severe pain and stenosis.  The VA examiner should address how the Veteran's hunched posture affects his flexion and whether any of the above criteria for unfavorable ankylosis are applicable to the Veteran.  

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examinations provided did not address the cause of the Veteran's neurological symptomatology or any additional functional problems resulting from his extreme limitation of motion, the Board finds that a remand for an addendum opinion for clarification purposes is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The case should be returned to the March 2009 VA examiner (or other suitable examiner) for a supplemental opinion.  The examiner should address the following:

a). An addendum opinion should be provided to clarify whether it is at least as likely as not that the Veteran has any neurological disorders of the lower extremities to include radiculopathy that are etiologically related to his service-connected degenerative disc disease, lumbar spine with sacroiliac strain.  

b). Additionally, the examiner should address whether the Veteran's hunched posture noted on examination affects his flexion and whether any of the criteria for unfavorable ankylosis (as outlined above) are applicable to the Veteran, including ankylosis (or symptoms approximating unfavorable ankylosis as defined by regulation) resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

Opinions should be provided based on a review of the previous examination, a review of the medical evidence of record, and sound medical principles.  A thorough rationale for all opinions expressed should be provided with specific references to the objective evidence of record supporting the opinion.

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the record contains sufficient evidence to warrant entitlement to the benefits sought including sufficient evidence to warrant separate orthopedic and neurologic ratings for symptomatology associated with the Veteran's service-connected low back disability, if indicated by the record.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



